Citation Nr: 0805108	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spondylosis.

2.  Entitlement to an initial compensable evaluation for 
bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1976 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
cervical spondylosis with an initial evaluation of 20 
percent, and service connection for bilateral tinea pedis 
with an initial noncompensable evaluation.

As the veteran has perfected an appeal as to the initial 
rating assigned for service-connected cervical spondylosis 
and bilateral tinea pedis, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008) are not applicable to the present 
claims.

The Board observes that in his VA form 9, submitted in 
October 2005, the veteran appeared to raise a claim for total 
disability, based on individual unemployability (TDIU).  The 
Board refers this issue to the RO for appropriate action.

The issue of increased initial evaluation for cervical 
spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  From July 9, 2003 to March 15, 2004, the veteran's 
bilateral tinea pedis was manifest by non-painful fungus 
growing in the soft tissue beneath the nails of the veteran's 
bilateral big toes.

3.  From March 15, 2004 to November 22, 2004, the veteran's 
bilateral tinea pedis was manifest by a fungus growing in the 
soft tissue beneath the nails of the veteran's bilateral big 
toes that was painful on palpation.

4.  Since November 23, 2004, the veteran's bilateral tinea 
pedis is presently manifest by non-painful fungus growing in 
the soft tissue beneath the nails of the veteran's bilateral 
big toes.


CONCLUSIONS OF LAW

1.  From July 9, 2003 to March 15, 2004, the criteria for a 
compensable evaluation for bilateral tinea pedis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.400; 4.118, Diagnostic Codes 
7800-7806, 7813 (2007).

2.  From March 16, 2004 to November 22, 2004, the criteria 
for an evaluation of 10 percent, but no higher, for bilateral 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.118, 
Diagnostic Codes 7800-7806, 7813 (2007).

2.  From November 23, 2004, the criteria for a compensable 
evaluation for bilateral tinea pedis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.400; 4.118, Diagnostic Codes 7800-7806, 7813 
(2007).



							[Continued on next page]
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2003 and January 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
March 2006.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  It is further noted that as this appeal involves a 
"staged rating" claim under Fenderson - which requires the 
Board to consider the level of disability for separate and 
distinct time periods since the compensation claim was 
granted - the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

In specific regard to the issues on appeal, the Board has 
considered the application of the following regulations: 

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with Sec. 4.25 of this part.


Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

7804
Scars, superficial, painful on examination:
10

Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.


Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.


(See § 4.68 of this part on the amputation 
rule.)

38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

7805
Scars, other; Rate on limitation of function of 
affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

7806
Dermatitis or eczema:


More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period
60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period
10

At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period
10

Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the 
past 12-month period
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Factual and Procedural Background and Analysis

In accordance with the RO's September 2004 rating decision, 
the veteran was awarded service connection for bilateral 
tinea pedis and assigned a noncompnesable disability rating 
effective July 9, 2003, the date of claim.

Service treatment records show that the veteran's left and 
right big toenails were removed in July 1981 because of 
fungus problems.  The veteran was treated for blisters and a 
red rash on both of his feet in April 1983.  In June 1983 he 
complained of red, sore feet that were tender to the touch, 
and in May 1985 he was treated for athlete's foot.

A VA treatment record from August 2000 stated that the 
veteran was treated for athlete's foot.  A follow-up note 
from September 2000 indicated that there were no open lesions 
on his feet.  In July 2003 a VA podiatrist remarked that the 
veteran had a trichophyton purpureum infection in the first 
toenail of his feet bilaterally.  There was no objective 
evidence of pain associated with the fungal infection at this 
time.

On VA examination in March 16, 2004, the examiner noted that 
the veteran's feet were warm, and all ranges of motion were 
within normal limits.  No swelling, edema, redness, or 
inflammation of either foot was observed.  It was noted that 
the veteran had no pain or palpation of either foot other 
than palpation of the nail over the fungal area created 
discomfort.  The examiner opined that the fungus infection of 
the veteran's feet was a service entity.

The veteran reported to a VA podiatrist in July 2004 that his 
big toenails hurt.  It was noted that the neurovascular 
status of the feet was within normal limits.  No open 
lesions, swelling, redness, or inflammation was noted.  The 
examiner noted that the veteran experienced pain on palpation 
of the nails due to the thickening of the fungus under the 
nails.  A diagnosis of tinea pedis bilateral and fungus first 
toenail, right and left foot was listed.  On follow-up in 
November 2004, it was noted that the fungus was going away.

In November 2006, a VA podiatry note revealed that the fungus 
of the first toenail, left foot, had returned.  The examiner 
did not mention the presence of pain to palpation.

The Board also notes that the veteran's accredited 
representative acknowledged in a December 2006 statement that 
the current evaluation of noncompensable is the correct 
current evaluation of the veteran's bilateral tinea pedis.

Analysis

The Board notes that according to the Rating Schedule, tinea 
pedis and dermatophytosis are to be rated under Diagnostic 
Codes 7800 through 7806.  See 38 C.F.R. § 4.118 Diagnostic 
Code 7813 (2007).  The fungus appears on the veteran's first 
toes bilaterally, so Diagnostic Code 7800 for disfigurement 
of the head, face or neck is not for application.  According 
to the March 2004 VA examination, the bilateral foot fungus 
did not interfere with any range of motion of the affected 
body parts.  Therefore, Diagnostic Code 7801 for scars, other 
than head, face, or neck, that are deep or that cause limited 
motion is not for application.  The fungus does not cover an 
area greater than 144 square inches, so a compensable 
evaluation under Diagnostic Code 7802 for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion is not warranted.  There is not a 
frequent loss of covering of skin over the fungus, so 
Diagnostic Codes 7803 for superficial scars is not for 
application.  As there is no limited motion due to the 
fungus, Diagnostic Code 7805 is also not for application.  
Also, there is no evidence showing that at least 5 percent, 
but less than 20 percent of the veteran's entire body or 
exposed areas are covered by the fungus.  There is also no 
evidence that shows that the veteran has underwent 
intermittent systemic therapy during the course of this 
appeal.  Consequently, a compensable evaluation is not 
warranted under Diagnostic Code 7806.

Prior to the March 2004 VA examination of the feet, while a 
return of the veteran's fungus to the big toes was noted, 
there was no objective indication that there was pain 
associated with the fungus.  However, the evidence of record 
indicates that during the VA examinations in March 2004 and 
July 2004, the examiners noted that the veteran had 
discomfort or pain on palpation of the nails from the dorsal 
surface due to the thickening of the fungus under the nails.  
Under Diagnostic Code 8504, a 10 percent evaluation is 
warranted for a scar that is painful on examination, even 
though amputation of the part would not warrant a compensable 
evaluation.  As the VA examiner noted the painful fungus on 
the bilateral big toes, an initial evaluation of 10 percent 
is warranted for each big toe.

On VA examination on November 23, 2004, the VA podiatrist 
noted that the fungus was going away.  No pain was reported 
upon examination.  And after November 23, 2004, there is no 
competent evidence of record that the veteran suffered from 
pain on palpation of the nails from the dorsal surface due to 
the thickening of the fungus under the nails.  

The Board reiterates that separate evaluations may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evidence of record shows that the severity of 
the veteran's symptoms associated with his service-connected 
tinea pedis of the bilateral big toes, particularly the 
existence of pain, has varied over the time period on appeal.   
As the veteran's bilateral tinea pedis was objectively shown 
to manifest pain only from March 16, 2004 to November 22, 
2004, the Board finds that a staged rating is appropriate.  
Consequently, the assignment of the minimum 10 percent rating 
available for each big toe is warranted only from March 16, 
2004 to November 22, 2004.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The evaluations assigned under the Rating Schedule 
criteria are adequate for the level of disability 
demonstrated for tinea pedis.  The medical evidence shows the 
veteran's foot fungus is not a total occupational and social 
impairment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

From July 9, 2003, entitlement to a compensable evaluation 
for bilateral tinea pedis is denied.

From March 16, 2004 to November 22, 2004, a 10 percent 
evaluation for tinea pedis, left big toe, is granted, subject 
to the regulations governing the payment of monetary awards.

From March 16, 2004 to November 22, 2004, a 10 percent 
evaluation for tinea pedis, right big toe, is granted, 
subject to the regulations governing the payment of monetary 
awards.

From November 23, 2004, entitlement to a compensable 
evaluation for bilateral tinea pedis is denied.


REMAND

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, VA outpatient records show that in 
October 2000, the veteran complained of numbness in his left 
hand that included his third, fourth and fifth digits with no 
functional loss.  He was scheduled to see neurosurgery for an 
evaluation the following month, but it does not appear that 
the neurological evaluation ever occurred.  A VA pain clinic 
note from August 2002 indicated that the veteran had numbness 
in his thumb and first finger.  On VA examination in 
March 2004, he reported that at times it felt like the left 
side of his head was numb, and he again reported numbness in 
his left thumb and left first finger.  It was noted that his 
grip was weak on the left side compared with the right.  The 
veteran reported to a VA examiner in March 2005 that pain 
radiated down his left arm and his hand would go numb.  
During a VA examination for his left shoulder in June 2005, 
the examiner noted radicular pain into both the right and 
left arm.  A VA physical therapy note from May 2005 showed 
that the veteran had decreased grip strength.

The Board observes that the veteran has never been afforded a 
neurological exam in connection with his cervical spine 
claim.  In light of the veteran's medical history, a VA 
examination is necessary to determine the nature and etiology 
of the veteran's reported neurological symptoms in connection 
with his cervical spondylosis.

Additionally, the veteran reported to a VA physical therapist 
that he had an MRI done in May 2005.  This report is not of 
record.  VA outpatient records from January 2006 reference a 
radiology report from May 2005.  That radiology report is 
also not of record.  As the May 2005 MRI and radiology report 
are likely to have information pertinent to the veteran's 
claim, they should be obtained and associated with the claims 
folder.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his cervical spine pain and 
numbness.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA neurological examination for the 
purpose of evaluating to what extent the 
veteran's neurological symptoms are 
related to his cervical spondylosis as 
opposed to his service-connected left 
shoulder disorder, or other cause.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, 
should be set forth in the examination 
report.  The symptoms should be described 
as severe, moderately severe, moderate, 
or mild.

3.  The veteran should be scheduled for a 
VA orthopedic VA examination for the 
purpose of evaluating the severity of the 
veteran's service-connected cervical 
strain.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
cervical strain.  The physician should 
conduct range of motion testing of the 
cervical spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or 
unfavorable ankylosis of the cervical 
spine.  Any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and the 
examiner is to indicate whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  The examiner should also 
address the extent to which the veteran's 
cervical strain interferes with his 
employment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  At that time the veteran should 
also be asked by separate notice whether 
he still desires a hearing before the 
Board.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


